 

Exhibit 10.3

 



1347 Property Insurance Holdings, Inc.

 

2018 Equity Incentive Plan

NON-EMPLOYEE DIRECTOR RESTRICTED SHARE UNIT AGREEMENT

 

Summary of Restricted Share Unit Award

 

1347 Property Insurance Holdings, Inc. (the “Company”) grants to the Grantee
named below, in accordance with the terms of the 1347 Property Insurance
Holdings, Inc. 2018 Equity Incentive Plan (the “Plan”) and this Non-Employee
Director Restricted Share Unit Agreement (the “Agreement”), the following number
of Restricted Share Units, on the Date of Grant set forth below. Capitalized
terms used in this Agreement without definition shall have the meanings assigned
to them in the Plan.

 

  Name of Grantee:           Number of Restricted Share Units:           Date of
Grant:           Vesting Dates: In 20% annual installments on the first, second,
third, fourth and fifth anniversaries of the Grant Date

 

Terms of Agreement

 

1. Grant of Restricted Share Units. Subject to and upon the terms, conditions,
and restrictions set forth in this Agreement and in the Plan, the Company hereby
grants to the Grantee as of the Date of Grant, the number of Restricted Share
Units set forth above (the “Restricted Share Units”). Each Restricted Share Unit
shall represent the contingent right to receive Share and shall at all times be
equal in value to one Share. The Restricted Share Units shall be credited in a
book entry account established for the Grantee until payment in accordance with
Section 4 hereof.

 

2. Vesting of Restricted Share Units.

 

(a) A ratable portion of the Restricted Share Units (subject to such rounding
conventions as maintained by the Company from time to time) shall vest on each
of the Vesting Dates set forth above (each, a “Vesting Date”), provided that the
Grantee shall have remained in the Continuous Service of the Company or a
Subsidiary through the applicable Vesting Date.

 

(b) Notwithstanding Section 2(a), (i) if the Grantee makes himself or herself
available and consents to be nominated by the Company for Continued Service as a
director of the Company, but is not nominated by the Board for election by the
shareholders, other than for good reason as determined by the Board in its
discretion, then the next tranche of the Restricted Share Units shall vest as of
the Grantee’s last date of service as a director with the Company; (ii) upon the
occurrence of a Change in Control prior to a Vesting Date and during the
Grantee’s Continuous Service, the Committee may, in its sole discretion,
accelerate the vesting of the Restricted Share Units in full or in part; (iii)
in the event of the termination of the Grantee’s Continuous Service as a result
of his or her “Disability” (defined as the Grantee’s permanent and total
disability (within the meaning of Section 22(e) of the Code), as determined by a
medical doctor satisfactory to the Company) or death, any outstanding unvested
Restricted Share Units shall automatically become vested in full; and (iv) the
Committee may, in its sole discretion, provide for the full or partial
acceleration of vesting of the Restricted Share Units in connection with the
termination of the Grantee’s Continuous Service for any other reason prior to a
Vesting Date.

 

   

 

 

(c) For the purposes of this Agreement, “Change in Control” shall mean the
occurrence of any of the following:

 

i. The acquisition by any Person of Beneficial Ownership of 50% or more of
either (x) the then outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”); or (y) the combined voting power of the
then outstanding securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”) (the
foregoing Beneficial Ownership hereinafter being referred to as a “Controlling
Interest”); excluding, however, the following: (A) any acquisition directly from
the Company (excluding any acquisition resulting from the exercise of an
exercise, conversion or exchange privilege unless the security being so
exercised, converted or exchanged was acquired directly from the Company); (B)
any acquisition by the Company; (C) any acquisition by an employee benefit plan
(or related trust) sponsored or maintained by the Company or any corporation
controlled by the Company; (D) any acquisition by Fundamental Global Investors,
LLC, Ballantyne Strong, Inc., Kingsway Financial Services Inc. or any of their
affiliates (collectively, the “Excluded Holders”); or (E) any acquisition by any
entity pursuant to a transaction which complies with clauses (A), (B) and (C) of
subsection (ii) of this Section 2(c); provided further, that for purposes of
clause (B), if any Person (other than the Company, any employee benefit plan (or
related trust) sponsored or maintained by the Company, any corporation
controlled by the Company, or any of the Excluded Holders) shall become the
beneficial owner of a Controlling Interest by reason of an acquisition by the
Company, and such Person shall, after such acquisition by the Company, acquire
Beneficial Ownership of any additional shares of the Outstanding Company Common
Stock or any additional Outstanding Company Voting Securities and such
Beneficial Ownership is publicly announced, such additional Beneficial Ownership
shall constitute a Change in Control; or

 

ii. The consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets of the Company (a
“Corporate Transaction”); excluding, however, a Corporate Transaction pursuant
to which (A) all or substantially all of the individuals or entities who are the
beneficial owners, respectively, of the Outstanding Company Common Stock and the
Outstanding Company Voting Securities immediately prior to such Corporate
Transaction will beneficially own, directly or indirectly, more than 50% of,
respectively, the outstanding shares of common stock, and the combined voting
power of the outstanding securities entitled to vote generally in the election
of directors, as the case may be, of the corporation resulting from such
Corporate Transaction (including, without limitation, a corporation which as a
result of such transaction owns the Company or all or substantially all of the
Company’s assets either directly or indirectly) in substantially the same
proportions relative to each other as their ownership, immediately prior to such
Corporate Transaction, of the Outstanding Company Common Stock and the
Outstanding Company Voting Securities, as the case may be, (B) no Person (other
than (I) the Company, any employee benefit plan (or related trust) sponsored or
maintained by the Company, or any corporation controlled by the Company; (II)
any Excluded Holder; (III) the corporation resulting from such Corporate
Transaction; or (IV) any Person which beneficially owned (directly or
indirectly) a Controlling Interest immediately prior to such Corporate
Transaction) will beneficially own, directly or indirectly, 50% or more of,
respectively, the outstanding shares of common stock of the corporation
resulting from such Corporate Transaction or the combined voting power of the
outstanding securities of such corporation entitled to vote generally in the
election of directors, and (C) individuals who were members of the Incumbent
Board will constitute at least a majority of the members of the board of
directors of the corporation resulting from such Corporate Transaction; or

 

 2 

 

 

iii. The consummation of a plan of complete liquidation or dissolution of the
Company.

 

3. Forfeiture of Restricted Share Units. The Restricted Share Units that have
not yet vested pursuant to Section 2(a) shall be forfeited automatically without
further action or notice if the Grantee’s Continuous Service with the Company or
a Subsidiary terminates prior to a Vesting Date other than as provided pursuant
to Section 2(b).

 

4. Payment.

 

(a) Except as may be otherwise provided in this Section, the Company shall
deliver to the Grantee (or the Grantee’s estate in the event of death) the
Shares underlying the vested Restricted Share Units, together with cash dividend
equivalents, if any, as provided pursuant to Section 6(b), within thirty (30)
days following the date that the Restricted Share Units become vested in
accordance with Section 2.

 

(b) Notwithstanding Section 4(a), to the extent that the Grantee’s right to
receive payment of the Restricted Share Units constitutes a “deferral of
compensation” within the meaning of Section 409A of the Code, payment of any
vested Restricted Share Units shall be subject to the following rules, to the
extent necessary to comply with Section 409A of the Code:

 

(i) Except as provided in Section 4(b)(ii), the Shares underlying the vested
Restricted Share Units (and any related cash dividend equivalents pursuant to
Section 6(b)) shall be delivered to the Grantee (or the Grantee’s estate in the
event of death) within thirty (30) days after the earlier of: (A) the Grantee’s
“separation from service” within the meaning of Section 409A of the Code; (B)
the occurrence of a “change in the ownership,” a “change in the effective
control” or a “change in the ownership of a substantial portion of the assets”
of the Company within the meaning of Section 409A of the Code; or (C) the
applicable Vesting Date.

 

 3 

 

 

(ii) If the Restricted Share Units become payable as a result of Section
4(b)(i)(A), but not as a result of the Grantee’s death, and the Grantee is a
“specified employee” at that time within the meaning of Section 409A of the
Code, then the Shares underlying the vested Restricted Share Units (and any
related cash dividend equivalents pursuant to Section 6(b)) shall instead be
delivered to the Grantee within thirty (30) days after the first business day
that is more than six months after the date of his or her separation from
service (or, if the Grantee dies during such six-month period, within thirty
(30) days after the Grantee’s death).

 

(c) The Company’s obligations with respect to the Restricted Share Units shall
be satisfied in full upon the delivery of the Shares underlying the vested
Restricted Share Units and the payment of any related dividend cash equivalents
pursuant to Section 6(b).

 

5. Transferability. The Restricted Share Units (including any related cash
dividend equivalents pursuant to Section 6(b)) may not be transferred, assigned,
pledged or hypothecated in any manner, or be subject to execution, attachment or
similar process, by operation of law or otherwise, unless otherwise provided
under the Plan. Any purported transfer or encumbrance in violation of the
provisions of this Section 5 shall be void, and the other party to any such
purported transaction shall not obtain any rights to or interest in such
Restricted Share Units.

 

6. No Dividend, Voting or Other Rights; Dividend Equivalents.

 

(a) The Grantee shall not possess any incidents of ownership (including, without
limitation, dividend and voting rights) in the Shares underlying the Restricted
Share Units until such Shares have been delivered to the Grantee in accordance
with Section 4 hereof. The obligations of the Company under this Agreement will
be merely that of an unfunded and unsecured promise of the Company to deliver
Shares in the future (and cash dividend equivalents pursuant to Section 6(b)),
and the rights of the Grantee will be no greater than that of an unsecured
general creditor. No assets of the Company will be held or set aside as security
for the obligations of the Company under this Agreement.

 

(b) From and after the Date of Grant and until the earlier of (i) the time when
the Shares underlying the vested Restricted Share Units (if any) are delivered
to you in accordance with this Agreement, or (ii) the time that the Restricted
Share Units are forfeited in accordance with this Agreement, on each date that
the Company pays a cash dividend to holders of its Shares generally, the Company
will credit to your account hereunder the right to receive a cash amount equal
to the product of (x) the dollar amount of the cash dividend paid per Share paid
to stockholders on such date multiplied by (y) the total number of unpaid
Restricted Share Units credited to your account under this Agreement as of such
date. Subject to and conditioned upon the vesting of the underlying Restricted
Share Units, the aggregate amount of all such dividend equivalents credited to
your account hereunder shall be paid to you in cash (without interest), at the
same time that the Shares underlying your vested Restricted Share Units are
delivered to you, and your right to receive any such dividend equivalents shall
be automatically and correspondingly forfeited to the extent that the underlying
Restricted Share Units are forfeited pursuant to the terms of this Agreement and
the Plan.

 

 4 

 

 

7. No Retention Rights. Nothing contained in this Agreement shall confer upon
the Grantee any right with respect to continuance of service as a director of
the Company, nor limit or affect in any manner the right of the Company and its
shareholders to terminate the service of the Grantee as a director of the
Company or adjust the compensation of the Grantee.

 

8. Relation to Other Benefits. Any economic or other benefit to the Grantee
under this Agreement or the Plan shall not be taken into account in determining
any benefits to which the Grantee may be entitled under any profit-sharing,
retirement or other benefit or compensation plan maintained by the Company or a
Subsidiary.

 

9. Taxes and Withholding. To the extent the Company or any Subsidiary is
required to withhold any federal, state, local or other taxes in connection with
the delivery of Shares under this Agreement, then the Company or Subsidiary (as
applicable) shall retain a number of Shares otherwise deliverable hereunder with
a value equal to the applicable tax withholding (based on the Fair Market Value
of the Shares on the date of delivery); provided that in no event shall the
value of the Shares retained exceed the amount of taxes required to be withheld
based on the maximum statutory tax rates in the Grantee’s applicable taxing
jurisdictions. If the Company or any Subsidiary is required to withhold any
federal, state, local or other taxes other than upon delivery of the Shares
under this Agreement, then the Company or Subsidiary (as applicable) shall have
the right in its sole discretion to (a) require the Grantee to pay or provide
for payment of the required tax withholding, or (b) deduct the required tax
withholding from any dividend equivalent payments and/or from any amount of
salary, bonus, incentive compensation or other amounts otherwise payable in cash
to the Grantee (other than deferred compensation subject to Section 409A of the
Code).

 

10. Adjustments. The number and kind of Shares deliverable pursuant to the
Restricted Share Units are subject to adjustment as provided in Section 14 of
the Plan.

 

11. Compliance with Law. The Company shall make reasonable efforts to comply
with all applicable federal and state securities laws and listing requirements
with respect to the Restricted Share Units; provided, however, notwithstanding
any other provision of this Agreement, and only to the extent permitted under
Section 409A of the Code, the Company shall not be obligated to deliver any
Shares pursuant to this Agreement if the delivery thereof would result in a
violation of any such law or listing requirement.

 

12. Amendments. Subject to the terms of the Plan, the Committee may modify this
Agreement upon written notice to the Grantee. Any amendment to the Plan shall be
deemed to be an amendment to this Agreement to the extent that the amendment is
applicable hereto. Notwithstanding the foregoing, no amendment of the Plan or
this Agreement shall adversely affect the rights of the Grantee under this
Agreement without the Grantee’s consent unless the Committee determines, in good
faith, that such amendment is required for the Agreement to either be exempt
from the application of, or comply with, the requirements of Section 409A of the
Code, or as otherwise may be provided in the Plan.

 

 5 

 

 

13. Entire Agreement, Relation to Plan. This Agreement is subject to the terms
and conditions of the Plan. This Agreement and the Plan contain the entire
agreement and understanding of the parties with respect to the subject matter
contained in this Agreement, and supersede all prior written or oral
communications, representations and negotiations in respect thereto. In the
event of any inconsistency between the provisions of this Agreement and the
Plan, the Plan shall govern. The Committee acting pursuant to the Plan, as
constituted from time to time, shall, except as expressly provided otherwise
herein, have the right to determine any questions which arise in connection with
the grant of the Restricted Share Units.

 

14. Successors and Assigns. Without limiting Section 5, the provisions of this
Agreement shall inure to the benefit of, and be binding upon, the permitted
successors, administrators, heirs, legal representatives and assigns of the
Grantee, and the successors and assigns of the Company.

 

15. Choice of Law. The interpretation, performance, and enforcement of this
Agreement shall be governed by the laws of the State of Delaware, without giving
effect to any rule or principle of conflicts or choice of law that might
otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction.

 

16. Data Privacy. In order to administer the Plan, the Company may process
personal data about the Grantee. Such data includes, but is not limited to the
information provided in this Agreement and any changes thereto, other
appropriate personal and financial data about the Grantee such as home address
and business addresses and other contact information, and any other information
that might be deemed appropriate by the Company to facilitate the administration
of the Plan. By signing this Agreement, the Grantee gives explicit consent to
the Company to process any such personal data. The Grantee also gives explicit
consent to the Company to transfer any such personal data outside the country in
which the Grantee works or is employed, including, if the Grantee is not a U.S.
resident, to the United States, to transferees that shall include the Company
and other persons who are designated by the Company to administer the Plan.

 

17. Plan and Prospectus Delivery. By signing this Agreement, the Grantee
acknowledges that a copy of the Plan, the Plan Summary and Prospectus, and the
Company’s most recent Annual Report and Proxy Statement (the “Prospectus
Information”) either have been received by or provided to the Grantee, and the
Grantee consents to receiving the Prospectus Information electronically, or, in
the alternative, agrees to contact the Chief Financial Officer of the Company to
request a paper copy of the Prospectus Information at no charge. The Grantee
also represents that he or she is familiar with the terms and provisions of the
Prospectus Information and hereby accepts this Award on the terms and subject to
the conditions set forth herein and in the Plan. The Grantee hereby agrees to
accept as binding, conclusive and final all decisions or interpretations of the
Committee upon any questions arising under the Plan or this Agreement.

 

[Signature Page Follows]

 

 6 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Date of Grant.

 

  1347 PROPERTY INSURANCE HOLDINGS, INC.       By:          Name:      Title:  

 

  GRANTEE         Name:     Address:                   

 





 7 

 

